Title: From George Washington to Robert Morris, 16 April 1782
From: Washington, George
To: Morris, Robert


                        
                            D. sir
                            Head Quarters Newburgh 16th April 1782.

                        
                        Your Favor of the 3d Instant inclosing Mr Duers Contract—& papers relative thereto, I have
                            received—and have transmitted the same to Genl Schuyler at Albany with a Request that he will see its Object fully
                            attained—the intimate knowledge of those Posts which Mr Duer is to supply—& his carefull Attention to a rigid
                            OEconomy, the Necessity of which he is fully apprised of renders him in my Opinion a very suitable person to be intrusted
                            with your Commision—his Determination shall be forwarded to you as soon as I shall.
                        Inclosed you will find a Letter to me from Lieut. Colo. Varick who is employed as Recordg Secretary of Head
                            Quarters—The Subject I know will not be the most agreeable—and strongly impressed as I am with Your Situation respecting
                            the public Monies, I should not trouble you, did I not know the Necessity to which Mr Varick is reduced, & the
                            Importance of his being furnished—I wish therefore you will be pleased to pay Attention to his Request as early a period as may be. I am
                            &c.

                    